Name: Commission Regulation (EEC) No 2889/82 of 22 October 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303/ 129 . 10 . 82 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2889/82 of 22 October 1982 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Articles 2 (2 ) of Regulations (EEC) No 1401/81 and (EEC) No 1039/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks ; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1 ), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1401/81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (4 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION: Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein. (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 140, 20. 5 . 1982 , p . 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p . 5 . (4 ) OJ No L 120, 1 . 5 . 1982 , p . 5 . ( 5 ) OJ No L 43 , 15 . 2 . 1977, p . 1 . (6 ) OJ No L 363 , 31 . 12 . 1980, p . 50. No L 303/2 Official Journal of the European Communities 29 . 10 . 82 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1982. For the Commission Poul DALSAGER Member of the Commission 29 . 10 . 82 Official Journal of the European Communities No L 303/3 ANNEX i 1 ) Consignment A B C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC) No 1040 / 82 2 . Beneficiary UNRWA 3 . Country of destination Jordan 4 . Total quantity of the con ­ signment 185 tonnes 80 tonnes 23 tonnes 5 . Intervention agency responsible for delivery British French 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 5 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in November 1982 10 . Stage and place of delivery Port of unloading Aquaba (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) Field Supply and Transport Officer , PO Box 484 , UNRWA, Jordan 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 303/4 Official Journal of the European Communities 29 . 10 . 82 Consignment D E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary UNRWA 3 . Country of destination Israel 4 . Total quantity of the con ­ signment 252 tonnes 105 tonnes 17 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) Bought on the Community market 7. Special characteristics and / or packaging ( 3 ) ( 5 ) ( 6 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' 9 . Delivery period Loading in November 1982 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters ) U. Representative of the beneficiary responsible for reception ( 4 ) Hevra Klalit Lehashgaha on behalf of UNRWA Ashdod ( Israel ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  29 . 10 . 82 Official Journal of the European Communities No L 303/5 Consignment G H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Mozambique Egypt 4 . Total quantity of the con ­ signment 87 tonnes 450 tonnes 5 . Intervention agency responsible for delivery Dutch German 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market To be manufactured from intervention butter 7 . Special characteristics and /or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Mozambique 2477 / Butteroil / Maputo / Gift of the European Economic Com ­ munity / Action of the World Food Programme' 'Egypt 2314 / Butteroil / Alexandria / Gift of the European Economic Com ­ munity / Action of the World Food Pro ­ gramme' 9 . Delivery period Delivery in December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 22 November 1982 No L 303/6 29 . 10 . 82Official Journal of the European Communities Notes: H This Annex, together with the notice published in Official Journal of the European Communities No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2 ) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in Annex II to Regulation (EEC) No 303/77. (4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. ( 5 ) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. (6) Products intended for Ashdod must be delivered in containers of 20 feet (40 to 50 containers per ship).